t c summary opinion united_states tax_court hector f arias and carolee purcell petitioners v commissioner of internal revenue respondent docket no 6796-06s filed date hector f arias and carolee purcell pro sese neal o abreu for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure penalty under sec_6662 after a concession by respondent the issue for decision is whether petitioners must include in gross_income a dollar_figure distribution from a_trust background the parties stipulated some of the facts and they are so found we incorporate the stipulation of facts and attached exhibits herein by this reference at the date of filing the petition petitioners resided in el sobrante california patrick purcell mr purcell petitioner carolee purcell’s father and sherry purcell her sister lived in michigan in patrick purcell died in date mr purcell named petitioner carolee purcell and sherry purcell sometimes hereinafter referred to as the sisters copersonal representatives of his estate and cotrustees of his trust the at trial respondent conceded the accuracy-related_penalty under sec_6662 sherry purcell is also referred to as sherry knorr in the record the court will refer to her as sherry purcell or as petitioner carolee purcell’s sister patrick purcell trust the trust the sisters chose sherry purcell’s home address as the address of the trust the trust reported on form_1041 u s income_tax return for estates and trusts the following taxable items for interest_income of dollar_figure total ordinary dividend income of dollar_figure and annuities royalties and other nonpassive_income of dollar_figure on the distribution allocation worksheet for the form_1041 the trust reported that it distributed the following taxable items interest_income of dollar_figure total ordinary dividends income of dollar_figure and annuities royalties and other nonpassive_income of dollar_figure the trust reported on schedule_k-1 form_1041 beneficiary’s share of income deductions credits etc total distributions for to petitioner carolee purcell of dollar_figure consisting of interest_income of dollar_figure dividend income of dollar_figure and business income of dollar_figure in addition to the items discussed above the trust received and distributed benefits from a life_insurance_policy on the record includes inconsistencies in the taxpayer_identification_number tin used by the trust and in the date of trust formation the items of income deduction and credit for the two tins are identical from the record before the court mr purcell established only one living_trust to benefit his daughters accordingly we do not consider these discrepancies significant although the declaration of trust was not introduced in evidence it is clear from the record that mr purcell intended his daughters to benefit equally from the trust the amounts reported as distributed to petitioner carolee purcell represent one-half of the total distributions the life of mr purcell proceeds from the sale of his home and proceeds from the liquidation of his brokerage and roth individual_retirement_accounts roth_ira petitioner carolee purcell received one or more checks drawn on the trust account and payable to her in she received more than dollar_figure from the trust following mr purcell’s death petitioners timely filed their joint federal_income_tax return petitioners did not report any distributions from the trust on the return respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for attributed to petitioners’ failure to report a dollar_figure trust distribution petitioners timely petitioned for a redetermination discussion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that the determinations are in error rule a 290_us_111 under certain circumstances the burden_of_proof as to factual matters shifts to the commissioner sec_7491 however petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests respondent claims that petitioners cooperated only partially and that petitioners produced only some of the documentary_evidence they possess at trial petitioners admitted that they had not searched every location where relevant documents were likely stored we agree with respondent that petitioners have not fully satisfied the requirements of sec_7491 and b and therefore petitioners bear the burden_of_proof ii trust distribution petitioners received dollar_figure or more in distributions from the trust following mr purcell’s death petitioners acknowledge receipt of funds from the trust but assert that they were not provided sufficient information to determine whether the distributions constituted gross_income the distributions from the trust included but were not limited to the proceeds from mr purcell’s life_insurance_policy from the sale of his home from the liquidation of his brokerage account and from a liquidating_distribution from his roth_ira account in an date letter to the purcell sisters mr purcell’s estate_planning attorney explained other than ira 401k sic bond interest and final pay the amounts you inherit are income_tax free the attorney informed the purcell sisters that the sec_401 plan maintained by mr purcell’s employer did not permit stretching the retirement benefits and that your father’s entire_interest in the plan will be paid to you this year and you will be required to pay income_tax on the full amount of the distribution on date the sisters executed a lump sum election form for the sec_401 account directing that the entire benefit be paid to the trust and selecting the option for lump-sum payment with 20-percent withholding for federal_income_tax the form_1041 filed by the trust does not reflect any_tax payments made by the trust any estimated_taxes paid_by the trust any estimated_tax payments allocated to the beneficiaries or any federal income taxes withheld on payments received by the trust although the distribution election form submitted in evidence reflects a request for lump-sum_distribution of the retirement benefits with 20-percent withholding for federal_income_tax petitioners have not produced any evidence and the record does not reflect that any taxes were actually withheld from the distribution made to the trust the 1099-r detail report - attached to the form_1041 lists a single 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc with payor alliance benefit gro it reports that code was entered in box indicating payment on account of death of the retirement_plan participant that the gross distribution was dollar_figure that the taxable_amount was dollar_figure and that alliance did not withhold any taxes from the distribution gross_income includes all income from whatever source derived including income in respect of a decedent7 and income from an interest in an estate_or_trust sec_61 and gross_income generally does not include amounts received under a life_insurance_contract if received by reason of the death of the insured sec_101 gross_income also does not include the value of property acquired by gift inheritance bequest or devise sec_102 but gross_income does include the income earned on such property sec_102 income_in_respect_of_a_decedent ird refers to those amounts to which a decedent was entitled as gross_income but which were not properly includable in the decedent’s federal_income_tax returns including his final tax_return sec_691 sec_1_691_a_-1 income_tax regs unpaid tax-deferred retirement benefits such as the instant distributions from mr purcell’s sec_401 account are taxable under sec_72 and are an example of ird the trust in this case acts as a conduit with income flowing through the trust to the beneficiaries sec_651 sec_661 the income received by a beneficiary retains the same character in the hands of the beneficiary as in the hands of the trust sec_652 sec_662 thus income excludable from gross_income by the trust is excludable by the beneficiaries but each beneficiary must include in gross_income all nonexcludable trust income that is required to be distributed to the beneficiary whether actually distributed or not sec_652 sec_662 sec_1_652_a_-1 sec_1_662_a_-1 income_tax regs thus the value of mr purcell’s assets at the date of his death and the benefits under mr purcell’s life_insurance_policy that flow through the trust would not be taxable to the beneficiaries however any distributions from his sec_401 account and other items includable in the gross_income of the trust that flow through to the beneficiaries would be taxable to the beneficiaries petitioners testified that carolee purcell returned to her home in california a few weeks after her father died at that point sherry purcell immediately took control of the estate and managed the estate and the trust at some point relations between the sisters became strained petitioners permitted sherry purcell to act as the sole trustee despite the fact that petitioner carolee purcell was a copersonal representative and cotrusteedollar_figure petitioners contend that sherry purcell distributed funds from the trust to carolee purcell without identifying the source of the funds petitioners also contend that sherry purcell refused to provide specific information about the estate or the trust at trial petitioners did not deny receiving payments from the trust but argued that neither the trust nor respondent clearly identified the distributions at issue as taxable the record reflects that the trust distributions to petitioner carolee purcell result from dividends interest and retirement benefits petitioners have not demonstrated that the dollar_figure received from the trust in was not includable in gross_income carolee purcell testified that she discussed her concerns about the trust with her father’s attorney that the attorney characterized sherry purcell as belligerent and hostile and that the attorney withdrew from representing the trust because he could not work with sherry purcell respondent’s determination is sustained decision will be entered for respondent as to the deficiency and for petitioner as to the sec_6662 accuracy-related_penalty
